Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-14 are currently pending. 

Priority
This application claims foreign priority to Application Nos. 17195528.9 dated 10/09/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 3, 4, 8 and 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for outputting information obtained from simulation. 
Regarding claims 1, 12, 13 and 14 - the limitation of (claim 1 being representative) a) receiving information concerning the subject, including: - information relating to the anatomy of at least a foot and a related ankle of the subject; - information generated by a quantitative functional analysis of the foot and lower limb and - information relating to subjective parameters evaluated by the subject; b) using the received information concerning the specific subject, generating at least one subject-specific model of the foot and ankle in relation with the lower limb, comprising bones and soft tissues; wherein the subject-specific model of the foot and ankle is obtained from a combination of a multibody model with a finite elements model; c) simulating the at least one subject-specific foot and ankle model in an at least one static condition and/or in an at least one dynamic condition using a forward dynamics analysis; and d) outputting a set of information obtained from the simulation of the at least one subject-specific foot and ankle model as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a (claim 1) a processor, (claim 12) a data 20processing system, (claim 13) a computer, (claim 14) a computer, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the processor, the claims encompass outputting information obtained from simulation in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements processor. Claim 12 recites the additional elements a data processing system. Claims 13 and 14 recite the additional elements a computer.  These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a data processing system and a computer to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are 
Claims 2-14 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines additional steps. Dependent claim 3 further defines the 3-D model. Dependent claim 4 further defines the model to include the modelling of interaction. Dependent claims 5-7 further define receiving information. Dependent claim 8 further defines the at least one parameter. Dependent claim 9 further defines additional steps. Dependent claim 10 further defines the at least one treatment. Dependent claim 11 further defines the output. 

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 is rejected because it does not sufficiently recite a non-transitory computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The data processing system in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the data processing system. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation “data processing system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the data processing system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 12, recites “…the system comprising a data 20processing system comprising means for carrying out the steps of the method…” The as-filed disclosure fails to clearly link the data processing system to the structure, material, or acts that perform the claimed function. The claim is also indefinite because it is unclear how the claim can be met. It is unclear if the processor in claim 1 is performing the steps or if the data processing system is performing the steps. 
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2010/0191100) and in further view of Steele (US 2016/0370854).

REGARDING CLAIM 1
Anderson discloses a method for subject-specific simulation of foot and/or ankle, the method comprising ([0005] teaches in some instances, the portion of the records obtained includes information regarding an administered treatment plan. A simulation and/or outcome modeling of each administered treatment from the records obtained is performed to obtain a level of confidence in a particular outcome resulting from said treatment. Based on the simulation and/or outcome modeling a treatment plan for the current patient is selected. [0168] teaches that this method 400 is particularly well suited for use in orthopedic applications (interpreted by examiner as simulation of foot and/or ankle)):  5a) receiving in a processor information concerning the subject ([0009] teaches receiving information patient information. [0131] and fig. 19 teach processor receiving information concerning patient (interpreted as subject)), including: - information relating to the anatomy of at least a foot and a related ankle of the subject ([0063] teaches obtaining radiographic images (interpreted as information) of the patient's anatomy. [0172] teaches images of the patient's legs, knees, ankles, feet, and/or combination thereof); - information generated by a quantitative functional analysis of the foot and lower limb (Fig. 2 & 5 teaches performing patient analysis. [0011] teaches the software application analyzes the obtained data. The method also includes providing a summary of the software application analysis for use in diagnosing the patient's medical condition and identifying available treatment options. [0063] and fig. 3 teach patient analysis including imaging techniques to evaluate the patient. For example, in some embodiments radiographic images of the patient's anatomy are obtained. The radiographic images are then analyzed to identify any medical conditions afflicting the patient. The medical conditions are then considered as a factor in evaluating the patient. In some embodiments, the patient is put through a series of movements appropriate to determine the patient's motion sequence and/or range of motion for one or more anatomical areas. The patient's motion sequence and/or range of motion in each area is then considered as a factor in evaluating the patient. Additional considerations and/or tests are taken into account during the evaluation of the patient as desired by the treating physician or other medical personnel (interpreted by examiner as quantitative functional analysis of the foot and lower limb)) and 10- information relating to subjective parameters evaluated by the subject ([0005] teaches obtaining information from a patient concerning at least one of the patient's characteristics (interpreted by examiner as subject parameters)); b) in the processor, using the received information concerning the specific subject, generating at least one subject-specific model of the foot and ankle in relation with the lower limb, comprising bones and soft tissues ([0005] teaches simulation and/or outcome modeling (interpreted as subject-specific model) to select a treatment plan for the current patient. [0014] teaches modeling module configured to create an animated model of the patient's anatomical features. [0069] and fig. 6 teach step 26 begins with retrieving the patient evaluation and/or imaging study data from steps 22 and 24 at step 90. The patient analysis step 26 continues with step 92 in which a 3-D and/or 2-D animated model of the patient's anatomy is created (interpreted as subject-specific model) [0070] teaches the model of the patient's anatomy includes layers of anatomical features and  the patient's motion anatomy is grouped into layers according to types of anatomical tissue such as bones, cartilage, ligaments, tendons, muscles, and/or combinations thereof (interpreted by examiner as subject-specific model of the foot and ankle in relation with the lower limb, comprising bones and soft tissues)); wherein the subject-specific model of the foot and ankle is obtained from 15 a 15combination of a multibody model with a finite elements model ([0173] teaches a useful 3D model (interpreted by examiner as multibody model since the 3D model allows u to see several bodies interconnected using joints that allow movements, see [0014] last sentence) of a patient is created that can then undergo kinematics and/or finite element analysis (interpreted by examiner as subject-specific model of the foot and ankle is obtained from a model with a finite elements model) [0072] teaches the animated model includes a stress grid overlay that indicates potential areas of increased stress or strain on the patient's anatomy, such as increased muscle activity; overstretching of muscles, ligaments, and/or tendons; friction between bones; and/or other areas of stress/strain. In some embodiments the model allows for zooming, panning, or otherwise changing the orientation of the view of the patient's anatomy (also interpreted by examiner as multi-body model)); c) in the processor simulating the at least one subject-specific foot and ankle model in an at least one static condition and/or in an at least one dynamic condition using a forward dynamics analysis ([0069] teaches the animated model is based on the data obtained from the imaging study. In some embodiments, the animated model is used to highlight the problem areas and/or times in the patient's anatomical motion sequence or motion pattern. In that regard, motion sequences and/or motion patterns as the terms are used herein are intended to include a patient's gait, a portion of the patient's gait, a single movement of a single anatomical structure, a series of movements of a single anatomical structure, a single movement of a plurality of anatomical structures, a series of movements of a plurality of anatomical structures, or other aspects of a patient's motion. Generally, any patient motion in whole or part may be referred to as a motion sequence or motion pattern (interpreted by examiner as simulating the at least one subject-specific foot and ankle model in an at least one dynamic condition)); and d) outputting from the processor a set of information obtained from the 20simulation of the at least one subject-specific foot and ankle model ([0072] teaches identifying the problem areas by a computer system and/or medical personnel by recognizing an abnormal motion pattern(s) and [0073] a statistical summary of the patient analysis is provided. [0074] teaches after the patient analysis of step 26, the method 20 continues with step 28 in which the available treatment options are identified. [0082] teaches outcomes for each treatment option, statistical summary, and results (all are interpreted by examiner as outputting a set of information obtained from the simulation of the at least one subject-specific foot and ankle model from)).

 does not explicitly disclose, however Steele discloses:
simulating the model using a forward dynamics analysis (Steele [0037] teaches that when a complete data set of patient movement is available, advanced analysis techniques can use this data with a forward simulation system to quantify the effect of each joint torque on every other limb segment. [0039] teaches forward dynamic simulation (interpreted as simulating the model using forward dynamic analysis))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the subject-specific foot and ankle model of Anderson to incorporate forward dynamic analysis as taught by Steele, with the motivation of improving the functional capability of a patient with a markerless motion capture and force sensing system (Steele at [0037]).

REGARDING CLAIM 2
Anderson and Steele disclose the limitation of claim 1.
Steele does not explicitly disclose, however Anderson further discloses:
The method according to claim 1, wherein the subject presents a pathology of the foot and/or ankle and the method comprises the further steps: - a step a.2): receiving in a processor further information concerning the specific subject leading to a diagnosis, including information generated by a clinical decision support system (Anderson at [0073] teaches a statistical summary of the patient analysis is provided. The summary provides information important to the diagnosis and subsequent treatment of the patient's medical condition (interpreted by examiner as information concerning the specific subject leading to a diagnosis) [0088] teaches by monitoring the resultant data from each patient for each treatment plan, a statistical correlation between medical conditions and treatment options is established. This statistical correlation is utilized in selecting the treatment plans for subsequent patients. For example, in some instances the method includes step 39 that comprises a feedback loop to an earlier step in the method, such as step 30 for example. In that regard, modeling of the treatment options at step 30 can be updated to correspond with the outcomes as observed in the post-treatment analysis (interpreted by examiner as information generated by a clinical decision support system)); and/or - a step a.3): receiving in the processor information concerning the specific subject defined by a user choice of at least one pathology model related to the diagnosis obtained in the step a.2).

REGARDING CLAIM 3
Anderson and Steele disclose the limitation of claim 1.
Steele does not explicitly disclose, however Anderson further discloses:
The method according to claim 1, wherein the subject-specific foot and ankle model is a three-dimensional model comprising: a) a modelling of the totality of the foot and ankle bones; b) a modelling of the articular cartilage between bones of the foot and ankle; c) a modelling of the tibia, the fibula and the talus or another part of the foot; d) a modelling of ligaments, tendons and plantar fascia; and e) a modelling of the soft tissues volume of the foot and ankle surrounding the models of the foot bones (Anderson at [0014] teaches modeling module configured to create an animated model of the patient's anatomical features. [0069] and fig. 6 teach step 26 begins with retrieving the patient evaluation and/or imaging study data. [0070] teaches the model of the patient's anatomy includes layers of anatomical features. [0172] teaches images of the patient's legs, knees, ankles, feet, and/or combination thereof. [0070] teaches patients anatomy includes bones, cartilage, ligaments, tendons, muscles and/or combination thereof (The additional distinguishing features of claim 3 comprise modelling of different specific aspects of the anatomical tissues in a foot and ankle which would be merely a straightforward choice that any skilled person would select when faced with the method of Anderson, without exercising inventive skill, because all these bones and soft tissues are known relevant parts of foot and ankle))

REGARDING CLAIM 4
Anderson and Steele disclose the limitation of claim 1.
Steele does not explicitly disclose, however Anderson further discloses:
The method according to any one of claims 1, wherein the subject-specific foot and ankle model includes the modelling of interaction due to the contact between the external soft tissues with a ground, the interaction due to the contact between the soft tissues surface and/or the bones and the interactions due to the contact between bones in joints (Anderson at [0070] teaches the animated model then analyzes motion according to each grouping of anatomical tissue, such as bones, cartilage, ligaments, tendons, muscles, and/or combinations thereof, and the interactions there between. [0095] teaches the modeling module 14 includes additional features to allow medical personnel and/or a computer system to analyze the patient. In that regard, in some embodiments the modeling module 14 creates a stress grid overlay that highlights potential areas of increased stress or strain on the patient's anatomy, such increased muscle activity; overstretching of muscles, ligaments, and/or tendons; friction between bones; and/or other areas of stress/strain (interpreted by examiner as interactions due to the contact between bones in joints where the combination is between bones)).

REGARDING CLAIM 5
Anderson and Steele disclose the limitation of claim 1.
Steele does not explicitly disclose, however Anderson further discloses:
(Anderson at [0212] teaches the sensors are utilized to measure anatomical and/or physiological data (interpreted by examiner as receiving information relating to physiological attribute of the subject)).

REGARDING CLAIM 6
Anderson and Steele disclose the limitation of claim 1.
Steele does not explicitly disclose, however Anderson further discloses:
The method according to any one of claims 1, wherein receiving information generated by a quantitative foot and lower limb function analysis concerning the subject comprises receiving information relating to biomechanical static and/or dynamic characteristics (Anderson at [0072] teaches the animated model includes a stress grid overlay that indicates potential areas of increased stress or strain on the patient's anatomy, such as increased muscle activity; overstretching of muscles, ligaments, and/or tendons; friction between bones; and/or other areas of stress/strain. [0073] teaches the statistical summary identifies such things as damaged anatomical features or areas, limited ranges of motion, and/or other data related to the patient's condition. [0077] teaches in some embodiments the animated model is modified by replacing a damaged portion of the patient's anatomy with an implant. A model can then be created utilizing the characteristics of the implant in place of the damaged portion of the patient's anatomy as indicated by step 108 (interpreted by examiner as receiving information relating to biomechanical dynamic characteristics)).

REGARDING CLAIM 7
Anderson and Steele disclose the limitation of claim 1.
Steele does not explicitly disclose, however Anderson further discloses:
The method according to any one of claims 1, wherein receiving information relating subjective parameters evaluated by the subject comprises receiving information relating to at least a type of physical activity and performances level the subject desires to attend (Anderson at [0061] teaches the evaluation step includes obtaining information from the patient. Such information may include standard information on the physical characteristics and condition of the patient, such information includes a series of options for the patient and/or the medical professional to select. Such options include goals as to post-operative mobility, activity, or relative deformity; pre-operative condition; prior surgeries or other treatments; or other factors. In the current embodiment, at least some information is obtained by determining the answers to a series of diagnostic questions in step 78. The diagnostic questions include questions such as: How far can the patient walk without pain? Does the patient have pain lying down? Does the patient have pain sitting? Does the patient have pain standing? Does the patient have back pain with leg pain? If yes, is the leg pain localized or radiating? These are exemplary questions and are not to be considered limiting. [0063] teaches the patient is put through a series of movements appropriate to determine the patient's motion sequence and/or range of motion for one or more anatomical areas. The patient's motion sequence and/or range of motion in each area is then considered as a factor in evaluating the patient (interpreted by examiner as information relating to at least a type of physical activity and performances level the subject desires to attend)).

REGARDING CLAIM 8
Anderson and Steele disclose the limitation of claim 1.

The method according to any one of claims 1, wherein the at least one parameter computed in step d) is the amplitude of rotation or translation of the joint, the pressure on the bones contact surfaces or articular cartilage surfaces or the stress on all tendons and ligaments (Anderson at [0080] teaches stress grid overlay that indicates potential areas of increased stress or strain on the patient's anatomy, such increased muscle activity; overstretching of muscles, ligaments, and/or tendons (interpreted by examiner as the stress on all tendons and ligaments)).

REGARDING CLAIM 9
Anderson and Steele disclose the limitation of claim 1.
Steele does not explicitly disclose, however Anderson further discloses:
The method according to any one of claims 1, further comprising: - a step a.4): receiving in a processor information concerning a user choice of at least treatment model for the subject-specific model (Anderson at Fig. 2 and [0082] teaches selecting treatment option at step 32); - a step c.2): simulating the at least one treatment model chosen for the subject-specific foot and ankle model, generating at least one after-treatment model of the subject-specific foot and ankle (Anderson at [0077] teaches identifying one or more of available treatment plans. [0079] teaches the treatment plan is modified according to weighted factors concerning the patient's characteristics and/or the desired outcome at step 112. After the treatment plan is modified the modeling step 30 may return to step 108 and update the model according to the modified treatment plan (interpreted s at least one after-treatment model of subject-specific foot and ankle)); - a step c.3): simulating the after-treatment subject-specific foot and ankle model in an at least one static condition and/or in an at least one dynamic condition (Anderson at [0078] teaches the modeling is used to identify potential problem areas and/or times in the patient's anatomical motion sequence that remain after implantation of the implant at step 110. In that regard, as previously described the model includes layers of anatomical features that may be selectively included or removed, such as bones, cartilage, ligaments, tendons, muscles, and/or combinations thereof. The model analyzes the motion sequence at each level of anatomical tissue with the implant in place and then the model the resultant motion sequence including all of the levels (interpreted by examiner as ): simulating the after-treatment subject-specific foot and ankle model in at least one dynamic condition)); - a step d.2): outputting from the processor a set of information for evaluating the at least one simulated treatment (Anderson at [0077] teaches identifying one or more of the available treatment plans and modeling of the available treatment options. Modeling of the treatment options builds upon the animated model of the patient analysis (interpreted by examiner evaluating simulated treatment)); wherein the step c) as defined in claim 1 is optional.
REGARDING CLAIM 10
Anderson and Steele disclose the limitation of claims 1 and 9.
Steele does not explicitly disclose, however Anderson further discloses:
The method according to claim 9, wherein the at least one treatment is a conservative treatment or a surgical treatment (Anderson at [0058] teaches the treatment plans discussed are focused on surgical procedures).

REGARDING CLAIM 11
Anderson and Steele disclose the limitation of claim 1.
Steele does not explicitly disclose, however Anderson further discloses:
The method according to any one of claims 1, wherein the output set of information comprises parameters evaluating the risks of recurrence associated to the at least one simulated treatment and/or practice parameters for the at least one simulated treatment (Anderson at [0133] teaches that each proposed treatment alternative will provide a likely outcome or a range of likely outcomes, and the medical professional can evaluate the treatment alternatives and their risks (interpreted by examiner as evaluating the risks of recurrence) and rewards. With the clinical outcomes modeled and the results displayed with respective confidence intervals or levels for each outcome related to the particular treatment options, the medical personnel can make the appropriate decisions for treating the patient with a balanced trade-off of parameters important to them).

REGARDING CLAIM 12
Claim 12 is analogous to Claim 1 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 13
Claim 13 is analogous to Claim 1 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 14
Claim 14 is analogous to Claim 1 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Anderson further teaches computer-readable storage medium comprising instructions ([0102], [0103] and [0104]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/L.T.K./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626